 

Exhibit 10.14

PROMISSORY NOTE

 

 

$1,000,000.00

Minneapolis, Minnesota

 

February 23, 2010

 

FOR VALUE RECEIVED, MathStar, Inc., a Delaware corporation (“MathStar”), hereby
promises to pay to the order of Shannon Zimmerman and Angel Zimmerman (the
“Holders”), the total principal sum of One Million and 00/100 Dollars
($1,000,000.00) in lawful money of the United States, together with interest on
the unpaid balance accruing as of the date hereof at a rate of eight percent
(8.00%) per annum.

 

1. 

Principal and accrued interest on this Note shall be due and payable on February
23, 2011.  Interest hereunder shall be computed on the basis of a year of three
hundred sixty-five (365) days but charged for actual days principal is unpaid.

2.

All payments and prepayments shall, at the option of the Holders, be applied
first to any costs of collection, second to accrued interest and the remainder
thereof to principal.

3.

This Note may be prepaid at any time, at the option of MathStar, either in whole
or in part, without premium or penalty.

4.

Upon the occurrence of an Event of Default (as such term is hereinafter
defined), and at any time thereafter, the Holders shall have the right to set
off any and all amounts due hereunder by MathStar to the Holders against any
indebtedness or obligation of the Holders to MathStar.

5.

MathStar promises to pay all costs of collection of this Note, including but not
limited to attorneys’ fees, paid or incurred by the Holders on account of such
collection, whether or not suit is filed with respect thereto and whether or not
such cost or expense is paid or incurred, or to be paid or incurred, prior to or
after the entry of judgment.

6.

Any one or more of the following events shall constitute an “Event of Default”
hereunder:

 

A.

MathStar shall fail to pay, when due, any amounts required to be paid by it
under this Note; or

 

B.

MathStar shall file a petition in bankruptcy or for reorganization or for an
arrangement pursuant to any present or future state or federal bankruptcy laws
or under any similar federal or state law, or shall be adjudicated a bankrupt or
insolvent, or shall make a general assignment for the benefit of its creditors,
or shall be unable to pay its or his debts generally as they become due; or if
an order for relief under any present or future federal bankruptcy laws or
similar state or federal law shall be entered against MathStar; or if a petition
or answer requesting or proposing the entry of such order for relief or the
adjudication of MathStar as a debtor or a bankrupt or its reorganization under
any present or future state or federal bankruptcy act or any similar federal or
state law shall be filed in any court and such petition or answer shall not be
discharged or denied within thirty (30) days after the filing thereof; or if a
receiver, trustee or liquidator of MathStar or of all or substantially all of
the assets of MathStar, or any part thereof, shall be appointed in any
proceeding brought against MathStar and shall not be discharged within thirty
(30) days of such appointment.

 

 

--------------------------------------------------------------------------------



 

7.

Upon the occurrence of an Event of Default, and at any time thereafter, the
unpaid principal balance hereof plus accrued interest hereon plus all other
amounts due hereunder shall, at the option of the Holders, be immediately due
and payable, without notice or demand.

8.

Demand, presentment, protest and notice of nonpayment and dishonor of this Note
are hereby waived.

9.

This Note shall be governed by and construed in accordance with the laws of the
State of Minnesota.

10.

Notwithstanding anything to the contrary contained herein, if the rate of
interest, late payment fee, prepayment penalties or any other charges or fees
due hereunder are determined by a court of competent jurisdiction to be
usurious, then said interest rate, fees and/or charges shall be reduced to the
maximum amount permissible under applicable Minnesota law.

11.

MathStar irrevocably submits to the jurisdiction of any Wisconsin state court or
federal court over any action or proceeding arising out of or relating to this
Note, and any instrument, agreement or document related hereto, and MathStar
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Wisconsin state or federal
court.  MathStar hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  MathStar agrees that judgment final by appeal, or
expiration of time to appeal without an appeal being taken, in any such action
or proceeding shall be conclusive and may be enforced in any other jurisdictions
by suit on the judgment or in any other manner provided by law. 

12.

This Promissory Note constitutes the Acquiror Promissory Note described in that
certain Agreement and Plan of Merger (the “Merger Agreement”) dated as of
January 8, 2010 by and among MathStar, Garuda Acquisition, LLC, Sajan, Inc. and
Thomas Magne, solely in his capacity as agent for the holders of common stock of
Sajan, Inc., and it is subject to the right of setoff set forth in the Merger
Agreement.

 

 

MathStar, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alexander H. Danzberger, Jr.

 

 

Alexander H. Danzberger, Jr.

 

 

Its Chief Executive Officer and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------